                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JULIE STOETZER,

                            Plaintiff

       vs.                                              Case No. 19-2670-SAC

NOVATION IQ, LLC, et al.,

                            Defendant.


                               MEMORANDUM AND ORDER

              The plaintiff Julie Stoetzer (“Stoetzer”) worked as Vice President of

Product Management for the defendant Novation iQ, LLC (“NiQ”) from February of

2018 through the middle of February of 2019. She filed this lawsuit on October 30,

2019, alleging claims of sex discrimination and retaliation in violation of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. ECF# 1. Pursuant to the

Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1, et seq., NiQ moves the court for an

order compelling the plaintiff to arbitrate all claims in her lawsuit and staying the

case until arbitration is completed. ECF# 9. NiQ seeks to enforce the arbitration

clause found in their employment agreement. Stoetzer counters that the employment

agreement to arbitrate is illusory and unenforceable, in that NiQ retained “the

unfettered right to modify” the terms of the arbitration agreement. ECF# 12, p. 7.

From its review of the governing documents and application of the relevant case law

from this district, the court concludes the arbitration agreement is not illusory, but

valid and enforceable. The defendant’s motion is granted.
Statement of Facts

               When she started working for NiQ, Stoetzer signed a seven-page

document, entitled Employment Agreement, on February 21, 2018. ECF# 10-1, pp. 5-

11. The Agreement recites as the parties’ consideration the following:

      In consideration of the mutual promises and covenants set forth herein, and
      other good and valuable consideration, including continued employment and
      access to Company’s trade secrets, confidential and proprietary information
      and Company’s customer goodwill, the sufficiency of which is hereby
      acknowledged, Company and Associate hereby agree as follows . . . .

ECF# 10-1, p. 5. Section 8 of the Agreement sets forth the following term on

arbitration:

      Subject to Section 8(a), any dispute, controversy or claim arising out of or
      relating to this Agreement or the breach hereof or Associate’s employment,
      including, but not limited to, any claims for wrongful termination or
      employment discrimination, shall be resolved by arbitration in accordance with
      the rules of the American Arbitration Association. . . . Associate and Company
      agree that the Company is engaged in interstate commerce and this Section 8 is
      intended to comply with, and be interpreted, pursuant to the Federal
      Arbitration Act.

ECF# 10-1, p. 9. This Agreement further specifies that it is the only agreement

between the parties and that any changes must be by written agreement:

      This Agreement may not be amended or modified except by a writing executed
      by all of the parties hereto. This Agreement constitutes the entire agreement
      of the Company and Associate relating to the subject matter hereof and
      supersedes any prior oral and written understandings and agreements relating
      to such subject matter.

ECF # 10-1, p. 10. Finally, the Agreement spells out that the Company handbook or its

other practices govern on matters not covered by the Agreement but that the

Agreement controls in the event of any conflict:

      The terms and conditions of Associate’s employment shall, to the extent not
      addressed or described in this Employment Agreement, be governed by
      Company’s Handbook and existing practices. In the event of a conflict between

                                           2
       this Employment Agreement and the Handbook or existing practices, the terms
       of this Agreement shall govern.

ECF# 10-1, p. 5.

              On her first day of work, Stoetzer also executed an Associate

acknowledgement stating that she had received online access to a “Company

Associate Playbook.” ECF# 12-1, p. 1. This written acknowledgement included an

employment-at-will provision followed by:

       I understand that except for employment “at-will,” the Company can change
       status or any and all policies or practices at any time. I also understand that
       nothing in the Playbook creates, or is intended to create, a promise or
       representation of continued employment.

ECF# 12-1, p. 1. Stoetzer attaches this single-page acknowledgement to her response

and nothing else. Notably, the acknowledgement makes no mention or reference to

any agreement or requirement for arbitration. The only evidence of record concerning

any employment term governing arbitration appears in the written Employment

Agreement.

Governing Law

              Enacted because of “widespread judicial hostility to arbitration

agreements,” the FAA recognizes that, “[a] written provision in any . . . contract

evidencing a transaction involving commerce to settle by arbitration a controversy

thereafter arising out of such contract or transaction . . . shall be valid, irrevocable,

and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” Beltran v. AuPairCare, Inc., 907 F.3d 1240, 1250 (10th

Cir. 2018) (quoting in part 9 U.S.C. § 2). The Act is a “congressional declaration of a

liberal federal policy favoring arbitration agreements.” Moses H. Cone Mem'l Hosp. v.


                                            3
Mercury Constr. Corp., 460 U.S. 1, 24 (1983). Thus, “questions of arbitrability must

be addressed with a healthy regard for the federal policy favoring arbitration.” Id. By

operation, § 3 of the FAA “obliges courts to stay litigation on matters that the parties

have agreed to arbitrate,” and § 4 “authorizes a federal district court to compel

arbitration when it would have jurisdiction over a suit on the underlying dispute.” Hill

v. Ricoh Americas Corp., 603 F.3d 766, 771 (10th Cir. 2010) (citation omitted). While

the FAA “preempt[s] state laws that aim to channel disputes into litigation rather

than arbitration, even under the FAA it remains a ‘fundamental principle’ that

‘arbitration is a matter of contract,’ not something to be foisted on the parties at all

costs.” Howard v. Ferrellgas Partners, L.P., 748 F.3d 975, 977 (10th Cir. 2014)

(quoting AT & T Mobility LLC v. Concepcion, 563 U.S. 333, 338 (2011)).

             In Beltran, the Tenth Circuit laid out the governing two-step inquiry:

      In deciding whether to grant a motion to arbitrate, courts must resolve
      “whether the parties are bound by a given arbitration clause” and “whether an
      arbitration clause in a concededly binding contract applies to a particular type
      of controversy.” Id. [Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79 (2002)]
      at 84. The first inquiry requires a court to determine whether the arbitration
      agreement should “be declared unenforceable ‘upon such grounds as exist at
      law or in equity for the revocation of any contract.’” Concepcion, 563 U.S. at
      339 (quoting 9 U.S.C. § 2). “This saving clause permits agreements to arbitrate
      to be invalidated by ‘generally applicable contract defenses, such as fraud,
      duress, or unconscionability,’ but not by defenses that apply only to arbitration
      or that derive their meaning from the fact that an agreement to arbitrate is at
      issue.” Id. (quoting Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687
      (1996)). The enforceability of the agreement is a matter of state law. Id.

907 F.3d at 1250-51. Procedurally, the court has set out the following summary to

guide its decision of such matters:

      In determining whether a dispute is arbitrable, the court uses a burden-shifting
      framework similar to that used in deciding summary judgment motions.
             A defendant bears the initial burden of showing that an arbitration
             agreement is valid. SmartText Corp. v. Interland, Inc ., 296 F.Supp.2d

                                            4
              1257, 1262–63 (D.Kan.2003) (citations omitted); Phox v. Atriums Mgmt.
              Co., 230 F.Supp.2d 1279, 1282 (D.Kan.2002). Once the defendant has
              met this burden, the plaintiff must show that a genuine issue of fact
              remains about the agreement. SmartText Corp., 296 F.Supp.2d at 1263;
              Phox, 230 F.Supp.2d at 1282. “Just as in summary judgment
              proceedings, a party cannot avoid ... arbitration by generally denying
              the facts upon which the right to arbitration rests....” Tinder v.
              Pinkerton Sec., 305 F.3d 728, 735 (7th Cir.2002).
      Hildebrand v. Par Network, Inc., 2009 WL 4508578, 1–2 (D.Kan.2009). To
      demonstrate a genuine issue of material fact as to the making of the
      agreement to arbitrate, the facts “must be identified by reference to an
      affidavit, a deposition transcript, or a specific exhibit incorporated therein.”
      Adams v. Am. Guar. & Liab. Ins. Co., 233 F.3d 1242, 1246 (10th Cir.2000). In
      deciding whether the non-movant has identified a genuine issue of material
      fact for trial, “the evidence of the non-movant is to be believed and all
      justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby,
      Inc., 477 U.S. 242, 255 (1986).

Rangel v. Hallmark Cards, Inc., No. 10-4003-SAC, 2010 WL 781722, at *4 (D. Kan. Mar.

4, 2010).

Analysis and Holding

               There are no material issues of fact over whether Stoetzer entered into

the Employment Agreement and thereby agreed to arbitrate all employment-related

claims like those at issue in this lawsuit. On its face, the Agreement is plainly

supported by mutual and valid consideration. While she criticizes the arbitration

provision as “tremendously vague” and as carving out exceptions favorable to NiQ,

Stoetzer does not fashion her criticisms into a legal argument for the court’s

consideration. Therefore, the court concludes that Stoezter was a party to the

Employment Agreement which has a binding arbitration provision that covers all her

claims here.

               Stoetzer does contend, however, that the arbitration agreement is

unenforceable as illusory because NiQ in the Associate Acknowledgement retained the


                                            5
right to modify its “policies and practices” unilaterally. Stoetzer believes NiQ’s

retained authority to unilaterally change its policies extends to the Employment

Agreement and the arbitration provision. NiQ denies that it retained any right to

unilaterally modify any provisions in the Employment Agreement, including the

binding arbitration provision. Instead, NiQ explains the language used by Stoetzer

applies only to the “policies or practices” in the Playbook and not to the binding

terms of the Employment Agreement.

             The court has reviewed the Employment Agreement and agrees with

NiQ. The Employment Agreement clearly provides it is the parties’ exclusive contract.

The Employment Agreement does not confer or reserve any authority to NiQ to change

unilaterally any written term, including the binding agreement to arbitrate. The topic

of the Associate Acknowledgement signed by Stoetzer is the Company Associate

Playbook as a source of NiQ’s policies and practices to be understood as not creating

“a promise of representation of continued employment.” ECF# 12-1, p. 1. This

provision in the Acknowledgement cannot be reasonably interpreted as referring to or

incorporating the Employment Agreement and, specifically, the parties’ agreement to

arbitrate. Stoetzer does not submit evidence showing that the Associate

Acknowledgement or the Playbook even mentions the arbitration provisions or

procedures in the Employment Agreement. Finally, the Employment Agreement

plainly states that its terms govern any conflict with the Company’s handbook policies

and existing practices. These facts are uncontested as well as the legal conclusions

that follow from them.




                                            6
             Consequently, this case plainly comes within the holding of Clutts v.

Dillard’s, Inc., 484 F.Supp.2d 1222, 1226 (D. Kan. 2007). The court is persuaded by

Judge Lungstrum’s sound reasoning and conclusion reached in Clutts:

      Plaintiff urges that the agreement to arbitrate is also illusory because it allows
      defendant to unilaterally modify the terms at any time. In support of this
      argument, plaintiff relies on language not in the arbitration agreement itself or
      the accompanying Rules of Arbitration but in defendant's employee handbook
      and an “associate certification” signed by plaintiff that generally reference
      defendant's ability to change unilaterally defendant's rules, policies and
      benefits. As highlighted by defendant, however, neither the arbitration
      agreement nor the Rules of Arbitration reserves defendant's right to modify the
      terms of the arbitration agreement. Moreover, neither defendant's employee
      handbook nor the associate certification mentions the arbitration agreement in
      particular or arbitration procedures in general. In other words, the arbitration
      agreement and Rules of Arbitration are entirely separate and distinct from the
      employee handbook and associate certification. These facts, then, set this case
      apart from those cases in which courts have arbitration agreements illusory
      based on language in an employee handbook. See, e.g. Dumais v. American
      Golf Corp., 299 F.3d 1216, 1217 (10th Cir. 2012) (arbitration agreement was
      illusory where employee handbook, which included arbitration provision,
      reserved employer’s right to modify); Barnes v. Securitas Security Sys. USA,
      Inc., 2006 WL 42233, at *1-2 (D. Kan. Jan. 6, 2006)(same). The court, then,
      rejects plaintiff’s argument that defendant may unilaterally modify the
      arbitration agreement. See Hill v. Peoplesoft USA, Inc., 412 F.3d 540, 543-44
      (4th Cir. 2005) (arbitration agreement was separate and distinct from other
      documents permitting modification where the agreement was set forth in a
      comprehensive six-page document which the employee signed and agreement,
      on its face, unambiguously required both parties to arbitrate).

Id. at 1226 (footnote omitted); see White v. Four B Corp., No. 11-2416-JWL, 2011 WL

4688843, at *3 (D. Kan. Oct. 5, 2011). In similar fashion, Judge Robinson has held that

a provision in a handbook giving the employer authority to make unilateral changes

was distinct from an Arbitration Agreement that was separately signed by the parties

and did not allow for unilateral modifications:

      The Court agrees that the Arbitration Agreement is separate and distinct from
      the Handbook. The Arbitration Agreement does not allow Defendants to
      unilaterally modify or revoke; in fact, the Arbitration Agreement specifically
      provides that any modification or revocation be made in writing and signed by

                                           7
      both parties. The Arbitration Agreement was signed separately and contains a
      merger clause. In signing the Handbook’s receipt, Plaintiff acknowledged
      reading and agreeing to not only the Arbitration Agreement, but the provision
      within that agreement on revocation and modification. The Court therefore
      finds that the Arbitration Agreement controls that question and Defendants
      may not unilaterally modify or revoke the Arbitration Agreement. Thus, the
      Arbitration Agreement is not illusory.

Lockard v. EYM King of Kansas, LLC, No. 17-2181-JAR, 2017 WL 4012203, at *4 (D.

Kan. Sep. 12, 2017)(footnotes omitted). The holdings in both cases are not only

persuasive, but they are on all fours here. The court finds that the Employment

Agreement with its arbitration provision is controlling. Because the Employment

Agreement cannot be modified except in writing signed by all parties, because its

terms govern any conflict with any policy or practice, and because the Associate

Acknowledgement does not give NiQ the unilateral authority to modify or revoke the

agreement to arbitrate, the court finds that the arbitration agreement here is not

illusory. The court will enforce the parties’ agreement to arbitrate as written.

             IT IS THEREFORE ORDERED that NiQ’s motion to stay the case and

compel arbitration (ECF# 9) is granted. This case is hereby stayed pending the

completion of arbitration. The parties shall file a status report no later than July 31,

2020, informing the court on the status and schedule of the arbitration proceedings.

             Dated this 31st day of March, 2020, Topeka, Kansas.



                                  s/Sam A. Crow
                                  Sam A. Crow, U.S. District Senior Judge




                                            8
